DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
3.	Claims 14-26 are objected to because of the following informalities:  in claim 14, the phrase “determine a equalization setting” should read “determine an equalization setting”.  Claims 15-26 are objected to due to their dependency.
Appropriate correction is required.
4.	Claim 32 is objected to because of the following informalities:  the phrase “wherein at least one first comp instructions” should read “wherein at least instructions”, and the phrase “adjust the equalization to boost treble frequencies during playback of the second audio content via the audio transducer” should read “adjust the equalization to boost treble frequencies during playback of the second audio content via the audio transducer.”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-8, 13-15, 17-21, 26-28 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Reilly et al. (US2013/0170647) in view of Maher et al. (US2013/0216071).
	Regarding claim 1, Reilly discloses, except for the limitations italicized below, A system comprising a playback device (“102”-“124” in fig. 1; “400” in fig. 4; “One or more of zone players 102-124 are shown in each respective zone. A zone player 102-124, also referred to as a playback device, multimedia unit, speaker, and so on, provides audio, video, and/or audiovisual output; “III. Example Playback Device … Referring now to FIG. 4, there is shown an example functional block diagram of a zone player 400 in accordance with an embodiment” in par. [0042]; “A zone player 400 may also be referred to herein as a playback device” in par. [0056]), a server (“In addition to the one or more zone players 102-124 connecting to the data network 128, the data network 128 may further allow access to a wide area network, such as the Internet” in par. [0034]; “Sources of audio content to be played by zone players 102-124 are numerous. Music from a personal library stored on a computer or networked-attached storage (NAS) may be accessed via the data network 128 and played. Internet radio stations, shows, and podcasts may be accessed via the data network 128. Music services which let a user stream and download music and audio content may be accessed via the data network 128” in par. [0041]), and a control device (“130” in fig. 1; “300” in fig. 3; “500” in fig. 5; “A controller 130 (e.g., shown in the kitchen for purposes of illustration) provides control to the system configuration 100” in par. [0027]; “FIG. 3 shows an example illustration of a wireless controller 300 in a docking station 302. The controller 300 may correspond to the controlling device 130 of FIG. 1. The controller 300 is provided with a touch screen 304 which allows a user to interact with the controller 300, for example, to retrieve and navigate a playlist of audio items, control operations of one or more zone players, and provide overall control of the system configuration 100” in par. [0032]; “IV. Example Controller…Referring now to FIG. 5, there is shown an example controller 500, which may correspond to the controlling device 130 in FIG. 1. The controller 500 may be used to facilitate the control of multi-media applications, automation and others in a system. In particular, the controller 500 is configured to facilitate a selection of a plurality of audio sources available on the network and enable control of one or more zone players (e.g., the zone players 102-124 in FIG. 1) through a wireless network interface 508” in par. [0057]), wherein the playback device comprises a first network interface (“402” in fig. 4; “The zone player 400 of FIG. 4 includes a network interface 402” in par. [0042]; “Referring back to FIG. 4, the network interface 402 facilitates a data flow between zone players and other devices on a data network (e.g., the data network 128 of FIG. 1) and the zone player 400” in par. [0043]; “In some embodiments, the network interface 402 may include one or both of a wireless interface 404 and a wired interface 406” in par. [0044]), at least one microphone within a housing of the playback device (“424” in fig. 4; “In another embodiment, the location component 424 includes one or more microphones” in par. [0051]), an audio transducer within the housing (“418” in fig. 4; “The zone player 400 of FIG. 4 includes…a speaker unit 418” in par. [0042]), at least one first processor (“408” in fig. 4; “The zone player 400 of FIG. 4 includes…a processor 408” in par. [0042]) and at least one first non-transitory computer-readable medium (“410” in fig. 4; “The zone player 400 of FIG. 4 includes…a memory 410” in par. [0042]) including instructions that are executable by the at least one first processor (“In the illustrated embodiment, the memory 410 is a tangible machine readable medium storing instructions which may be executed by the processor 408” in par. [0045]) such that the playback device is configured to:  
play back first audio content via the audio transducer (“Sources of audio content to be played by zone players 102-124 are numerous. Music from a personal library stored on a computer or networked-attached storage (NAS) may be accessed via the data network 128 and played. Internet radio stations, shows, and podcasts may be accessed via the data network 128. Music services which let a user stream and download music and audio content may be accessed via the data network 128. Further, music may be obtained from traditional sources, such as a turntable or CD player, via a line-in connection to a zone player, for example. Audio content may also be accessed through AirPlay.TM. wireless technology by Apple, Inc., for example. Audio content received from one or more sources may be shared amongst the zone players 102 to 124 via the data network 128 and/or the controller 130. The above-disclosed sources of audio content are referred to herein as network-based audio information sources” in par. [0041]); 
during playback of at least a portion of the first audio content, detect, via the at least one microphone, an audio signal, wherein at least a portion of the detected audio signal comprises a reflection of the first audio content played back by the playback device; 
determine one or more reflection characteristics based on at least the detected audio signal; 
determine an equalization setting based on at least the determined one or more reflection characteristics; and 
apply the determined equalization setting during playback of second audio content via the audio transducer; and 
wherein the control device comprises a second network interface (“508” in fig. 5; “The controller 500 includes a network interface 508 which facilitates wireless communication with a zone player” in par. [0059]), at least one second processor (“506” in fig. 5; “a microcontroller (e.g., a processor) 506” in par. [0058]) and at least one second non-transitory computer-readable medium (“510” in fig. 5; “memory 510” in par. [0058]) including instructions that are executable by the at least one second processor (“512” in fig. 5; “In some embodiments, an application module 512 is configured to facilitate grouping a number of selected zone players into a zone group and synchronizing the zone players for audio play back. In some embodiments, an application module 512 is configured to control the audio sounds (e.g., volume) of the zone players in a zone group” in par. [0058]) such that the control device is configured to: 
send, via the second network interface to the playback device, data representing one or more instructions to play the second audio content (“Sources of audio content to be played by zone players 102-124 are numerous…Audio content received from one or more sources may be shared amongst the zone players 102 to 124 via the data network 128 and/or the controller 130” in par. [0041]); 
wherein the server comprises a third network interface, at least one third processor and at least one third non-transitory computer-readable medium including instructions that are executable by the at least one third processor (inherent in “a wide area network, such as the Internet” in par. [0034]) such that the server is configured to: 
send, via the third network interface to the playback device, data representing the second audio content (“Sources of audio content to be played by zone players 102-124 are numerous. Music from a personal library stored on a computer or networked-attached storage (NAS) may be accessed via the data network 128 and played. Internet radio stations, shows, and podcasts may be accessed via the data network 128. Music services which let a user stream and download music and audio content may be accessed via the data network 128” in par. [0041]).
Reilly teaches a system comprising a playback device which uses location data to perform optimum equalization (“Once the location information is gathered by the location component 424, the location information is processed (Block 710). The gathered location data is processed to determine the position of the listener. In some embodiments, this processed location data defines a "sweet spot" where the sound fields received by the listener are optimized to provide the listener with the most enjoyable playback experience (e.g., optimized imaging, optimized equalization values, optimized volume levels, and so on)” in par. [0075]).
Maher teaches, in the same field of endeavor of equalizing a playback device (abstract; fig. 3, 4) having a microphone within the housing of the playback device (“306” in fig. 3; “422” in fig. 4; “As shown in FIG. 3, a device 302 could emit a signal from its speaker(s) 304, which it would then detect using its microphone 306” in par. [0042]; “System 400 will typically include a processor 402, memory 404, a user interface 406, one or more ports 406, 407 for accepting removable memory 408 or interfacing with connected or integrated devices or subsystems (e.g., microphone 422, speakers 424, and/or the like), a network interface 410, and one or more buses 412 for connecting the aforementioned elements” in par. [0043]), 
during playback of at least a portion of the first audio content, detect, via the at least one microphone, an audio signal, wherein at least a portion of the detected audio signal comprises a reflection of the first audio content played back by the playback device (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content” in par. [0020]; “room reflections” in par. [0027]; “FIG. 3 illustrates a system for deducing environmental characteristics in accordance with one embodiment. As shown in FIG. 3, a device 302 could emit a signal from its speaker(s) 304, which it would then detect using its microphone 306. The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042]); 
determine one or more reflection characteristics based on at least the detected audio signal (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content” in par. [0020]; “spectral analysis on the received signal” in par. [0025]; par. [0031]-[0036]; “The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042]); 
determine an equalization setting based on at least the determined one or more reflection characteristics (“The device (or another system in communication therewith) will be able to calculate equalization parameters for each speaker in the system by performing spectral analysis on the received signal and comparing the ideal test response with the actual test response” in par. [0025]; “calculation of the optimal equalization parameters is performed in a way that accommodates the transfer function of the microphone” in par. [0026]; “the optimal equalization parameters can be made available to the digital signal processor 102 which can implement filters for equalizing the non-ideal responses of the room environment, and the speakers (208). This can include, for example, equalization for room reflections, cancellation of crosstalk from multiple channels, and/or the like” in par. [0027]); and 
apply the determined equalization setting during playback of second audio content via the audio transducer (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content and determines how to appropriately process future audio playback using DSP 102 and/or other means to improve the perceived quality of audio content to the recipient/user” in par. [0020]; “When additional audio content is sent to the speakers for playback, DSP 102 applies the equalization parameters to the audio content signal before sending the appropriately processed signal to the speakers for playback” in par. [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the equalization method taught by Maher for the equalization method taught by Reilly since both equalization methods were known for playback devices and the substitution would have provided an alternative equalization method with predictable results.
Regarding claim 3, the combined references of Reilly and Maher disclose The system of claim 1, wherein Maher discloses the instructions that are executable by the at least one first processor such that the playback device is configured to determine the equalization setting based on at least the determined one or more reflection characteristics comprise instructions that are executable by the at least one first processor such that the playback device is configured to: 
based on the determined one or more reflection characteristics, determine that one or more frequency ranges during playback of the first audio content were boosted or attenuated; and adjust the equalization setting to offset the boosting or attenuation within the one or more frequency ranges during playback of the first audio content via the audio transducer (“In one embodiment, with each test, a test result file is created or updated. For each test source, there will be an ideal test response. The device (or another system in communication therewith) will be able to calculate equalization parameters for each speaker in the system by performing spectral analysis on the received signal and comparing the ideal test response with the actual test response. For example, if the test source were an impulse function, the ideal response would have a flat frequency spectrum and the actual response would be easy to compare” in par. [0025]).
Regarding claim 4, the combined references of Reilly and Maher disclose The system of claim 1, wherein Maher discloses the instructions that are executable by the at least one first processor such that the playback device is configured to determine the equalization setting based on at least the determined one or more reflection characteristics comprise instructions that are executable by the at least one first processor such that the playback device is configured to: 
based on the determined one or more reflection characteristics, determine that bass frequencies during playback of the first audio content were boosted (inherent in “spectral analysis on the received signal” in par. [0025], par. [0031]-[0036], and “The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042] since boosted bass frequencies is a characteristic for detection of a particular environment); and 
adjust the equalization to attenuate bass frequencies during playback of the second audio content via the audio transducer (“The device (or another system in communication therewith) will be able to calculate equalization parameters for each speaker in the system by performing spectral analysis on the received signal and comparing the ideal test response with the actual test response” in par. [0025]; “calculation of the optimal equalization parameters is performed in a way that accommodates the transfer function of the microphone” in par. [0026]; “the optimal equalization parameters can be made available to the digital signal processor 102 which can implement filters for equalizing the non-ideal responses of the room environment, and the speakers (208). This can include, for example, equalization for room reflections, cancellation of crosstalk from multiple channels, and/or the like” in par. [0027]).
Regarding claim 5, the combined references of Reilly and Maher disclose The system of claim 1, wherein Maher discloses the instructions that are executable by the at least one first processor such that the playback device is configured to determine the equalization setting based on at least the determined one or more reflection characteristics comprise instructions that are executable by the at least one first processor such that the playback device is configured to: 
based on the determined one or more reflection characteristics, determine that treble frequencies during playback of the first audio content were attenuated (inherent in “spectral analysis on the received signal” in par. [0025], par. [0031]-[0036], and “The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042] since attenuated treble frequencies is a characteristic for detection of a particular environment); and 
adjust the equalization to boost treble frequencies during playback of the second audio content via the audio transducer (“The device (or another system in communication therewith) will be able to calculate equalization parameters for each speaker in the system by performing spectral analysis on the received signal and comparing the ideal test response with the actual test response” in par. [0025]; “calculation of the optimal equalization parameters is performed in a way that accommodates the transfer function of the microphone” in par. [0026]; “the optimal equalization parameters can be made available to the digital signal processor 102 which can implement filters for equalizing the non-ideal responses of the room environment, and the speakers (208). This can include, for example, equalization for room reflections, cancellation of crosstalk from multiple channels, and/or the like” in par. [0027]).
Regarding claim 6, the combined references of Reilly and Maher disclose The system of claim 1, wherein Maher discloses the instructions that are executable by the at least one first processor such that the playback device is configured to determine one or more reflection characteristics based on at least the detected audio signal comprise instructions that are executable by the at least one first processor such that the playback device is configured to: determine at least one reflection characteristic based on differences between a portion of the first audio content and the detected audio signal (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content” in par. [0020]; “spectral analysis on the received signal” in par. [0025]; par. [0031]-[0036]; “The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042]).
Regarding claim 7, the combined references of Reilly and Maher disclose The system of claim 6, wherein Maher discloses the instructions that are executable by the at least one first processor such that the playback device is configured to determine at least one reflection characteristic based on differences between a portion of the first audio content and the detected audio signal comprise instructions that are executable by the at least one first processor such that the playback device is configured to: determine a frequency-domain response based on the detected audio signal; and compare the determined frequency-domain response to a reference frequency-domain response of the playback device (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content” in par. [0020]; “spectral analysis on the received signal” in par. [0025];  “Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal” in par. [0042]).
Regarding claim 8, the combined references of Reilly and Maher disclose The system of claim 1, wherein Maher discloses the instructions that are executable by the at least one first processor such that the playback device is configured to determine one or more reflection characteristics based on at least the detected audio signal comprise instructions that are executable by the at least one first processor such that the playback device is configured to: determine one or more qualitative characteristics corresponding to the detected audio signal (par. [0031]-[0036] such as “detecting being outdoors” in par. [0035]; “The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042]).
Regarding claim 13, the combined references of Reilly and Maher disclose The system of claim 1, wherein Maher discloses the first audio content is a first portion of an audio track, and wherein the second audio content is a second portion of the audio track (implicit in “Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content and determines how to appropriately process future audio playback using DSP 102 and/or other means to improve the perceived quality of audio content to the recipient/user” in par. [0020]; “When additional audio content is sent to the speakers for playback, DSP 102 applies the equalization parameters to the audio content signal before sending the appropriately processed signal to the speakers for playback” in par. [0027]).
Regarding claim 14, , Reilly discloses, except for the limitations italicized below, A system comprising a playback device (“102”-“124” in fig. 1; “400” in fig. 4; “One or more of zone players 102-124 are shown in each respective zone. A zone player 102-124, also referred to as a playback device, multimedia unit, speaker, and so on, provides audio, video, and/or audiovisual output; “III. Example Playback Device … Referring now to FIG. 4, there is shown an example functional block diagram of a zone player 400 in accordance with an embodiment” in par. [0042]; “A zone player 400 may also be referred to herein as a playback device” in par. [0056]), a server (“In addition to the one or more zone players 102-124 connecting to the data network 128, the data network 128 may further allow access to a wide area network, such as the Internet” in par. [0034]; “Sources of audio content to be played by zone players 102-124 are numerous. Music from a personal library stored on a computer or networked-attached storage (NAS) may be accessed via the data network 128 and played. Internet radio stations, shows, and podcasts may be accessed via the data network 128. Music services which let a user stream and download music and audio content may be accessed via the data network 128” in par. [0041]) and a control device (“130” in fig. 1; “300” in fig. 3; “500” in fig. 5; “A controller 130 (e.g., shown in the kitchen for purposes of illustration) provides control to the system configuration 100” in par. [0027]; “FIG. 3 shows an example illustration of a wireless controller 300 in a docking station 302. The controller 300 may correspond to the controlling device 130 of FIG. 1. The controller 300 is provided with a touch screen 304 which allows a user to interact with the controller 300, for example, to retrieve and navigate a playlist of audio items, control operations of one or more zone players, and provide overall control of the system configuration 100” in par. [0032]; “IV. Example Controller…Referring now to FIG. 5, there is shown an example controller 500, which may correspond to the controlling device 130 in FIG. 1. The controller 500 may be used to facilitate the control of multi-media applications, automation and others in a system. In particular, the controller 500 is configured to facilitate a selection of a plurality of audio sources available on the network and enable control of one or more zone players (e.g., the zone players 102-124 in FIG. 1) through a wireless network interface 508” in par. [0057]), wherein the playback device comprises a first network interface (“402” in fig. 4; “The zone player 400 of FIG. 4 includes a network interface 402” in par. [0042]; “Referring back to FIG. 4, the network interface 402 facilitates a data flow between zone players and other devices on a data network (e.g., the data network 128 of FIG. 1) and the zone player 400” in par. [0043]; “In some embodiments, the network interface 402 may include one or both of a wireless interface 404 and a wired interface 406” in par. [0044]), at least one microphone within a housing of the playback device (“424” in fig. 4; “In another embodiment, the location component 424 includes one or more microphones” in par. [0051]), an audio transducer within the housing (“418” in fig. 4; “The zone player 400 of FIG. 4 includes…a speaker unit 418” in par. [0042]), at least one first processor (“408” in fig. 4; “The zone player 400 of FIG. 4 includes…a processor 408” in par. [0042]) and at least one first non-transitory computer-readable medium (“410” in fig. 4; “The zone player 400 of FIG. 4 includes…a memory 410” in par. [0042]) including instructions that are executable by the at least one first processor (“In the illustrated embodiment, the memory 410 is a tangible machine readable medium storing instructions which may be executed by the processor 408” in par. [0045]) such that the playback device is configured to:  
play back first audio content via the audio transducer (“Sources of audio content to be played by zone players 102-124 are numerous. Music from a personal library stored on a computer or networked-attached storage (NAS) may be accessed via the data network 128 and played. Internet radio stations, shows, and podcasts may be accessed via the data network 128. Music services which let a user stream and download music and audio content may be accessed via the data network 128. Further, music may be obtained from traditional sources, such as a turntable or CD player, via a line-in connection to a zone player, for example. Audio content may also be accessed through AirPlay.TM. wireless technology by Apple, Inc., for example. Audio content received from one or more sources may be shared amongst the zone players 102 to 124 via the data network 128 and/or the controller 130. The above-disclosed sources of audio content are referred to herein as network-based audio information sources” in par. [0041]); 
during playback of at least a portion of the audio content, detect, via the at least one microphone, an audio signal, wherein at least a portion of the detected audio signal comprises a reflection of the first audio content played back by the playback device; 
determine one or more reflection characteristics based on at least the detected audio signal; 
determine a equalization setting based on at least the determined one or more reflection characteristics; 
obtain, via the first network interface, data representing second audio content (implicit in “Sources of audio content to be played by zone players 102-124 are numerous. Music from a personal library stored on a computer or networked-attached storage (NAS) may be accessed via the data network 128 and played. Internet radio stations, shows, and podcasts may be accessed via the data network 128. Music services which let a user stream and download music and audio content may be accessed via the data network 128. Further, music may be obtained from traditional sources, such as a turntable or CD player, via a line-in connection to a zone player, for example. Audio content may also be accessed through AirPlay.TM. wireless technology by Apple, Inc., for example. Audio content received from one or more sources may be shared amongst the zone players 102 to 124 via the data network 128 and/or the controller 130. The above-disclosed sources of audio content are referred to herein as network-based audio information sources” in par. [0041]); and 
apply the determined equalization setting during playback of the second audio content via the audio transducer; and 
wherein the control device comprises a second network interface (“508” in fig. 5; “The controller 500 includes a network interface 508 which facilitates wireless communication with a zone player” in par. [0059]), at least one second processor (“506” in fig. 5; “a microcontroller (e.g., a processor) 506” in par. [0058]) and at least one second non-transitory computer-readable medium (“510” in fig. 5; “memory 510” in par. [0058]) including instructions that are executable by the at least one second processor (“512” in fig. 5; “In some embodiments, an application module 512 is configured to facilitate grouping a number of selected zone players into a zone group and synchronizing the zone players for audio play back. In some embodiments, an application module 512 is configured to control the audio sounds (e.g., volume) of the zone players in a zone group” in par. [0058]) such that the control device is configured to: 
send, via the second network interface to the playback device, data representing one or more instructions to play the second audio content (“Sources of audio content to be played by zone players 102-124 are numerous…Audio content received from one or more sources may be shared amongst the zone players 102 to 124 via the data network 128 and/or the controller 130” in par. [0041]).
Reilly teaches a system comprising a playback device which uses location data to perform optimum equalization (“Once the location information is gathered by the location component 424, the location information is processed (Block 710). The gathered location data is processed to determine the position of the listener. In some embodiments, this processed location data defines a "sweet spot" where the sound fields received by the listener are optimized to provide the listener with the most enjoyable playback experience (e.g., optimized imaging, optimized equalization values, optimized volume levels, and so on)” in par. [0075]).
Maher teaches, in the same field of endeavor of equalizing a playback device (abstract; fig. 3, 4) having a microphone within the housing of the playback device (“306” in fig. 3; “422” in fig. 4; “As shown in FIG. 3, a device 302 could emit a signal from its speaker(s) 304, which it would then detect using its microphone 306” in par. [0042]; “System 400 will typically include a processor 402, memory 404, a user interface 406, one or more ports 406, 407 for accepting removable memory 408 or interfacing with connected or integrated devices or subsystems (e.g., microphone 422, speakers 424, and/or the like), a network interface 410, and one or more buses 412 for connecting the aforementioned elements” in par. [0043]), 
during playback of at least a portion of the first audio content, detect, via the at least one microphone, an audio signal, wherein at least a portion of the detected audio signal comprises a reflection of the first audio content played back by the playback device (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content” in par. [0020]; “room reflections” in par. [0027]; “FIG. 3 illustrates a system for deducing environmental characteristics in accordance with one embodiment. As shown in FIG. 3, a device 302 could emit a signal from its speaker(s) 304, which it would then detect using its microphone 306. The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042]); 
determine one or more reflection characteristics based on at least the detected audio signal (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content” in par. [0020]; “spectral analysis on the received signal” in par. [0025]; par. [0031]-[0036]; “The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042]); 
determine an equalization setting based on at least the determined one or more reflection characteristics (“The device (or another system in communication therewith) will be able to calculate equalization parameters for each speaker in the system by performing spectral analysis on the received signal and comparing the ideal test response with the actual test response” in par. [0025]; “calculation of the optimal equalization parameters is performed in a way that accommodates the transfer function of the microphone” in par. [0026]; “the optimal equalization parameters can be made available to the digital signal processor 102 which can implement filters for equalizing the non-ideal responses of the room environment, and the speakers (208). This can include, for example, equalization for room reflections, cancellation of crosstalk from multiple channels, and/or the like” in par. [0027]); and 
apply the determined equalization setting during playback of the second audio content via the audio transducer (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content and determines how to appropriately process future audio playback using DSP 102 and/or other means to improve the perceived quality of audio content to the recipient/user” in par. [0020]; “When additional audio content is sent to the speakers for playback, DSP 102 applies the equalization parameters to the audio content signal before sending the appropriately processed signal to the speakers for playback” in par. [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the equalization method taught by Maher for the equalization method taught by Reilly since both equalization methods were known for playback devices and the substitution would have provided an alternative equalization method with predictable results.
Regarding claim 15, the combined references of Reilly and Maher disclose The system of claim 14, wherein Reilly discloses the system further comprises a server (“In addition to the one or more zone players 102-124 connecting to the data network 128, the data network 128 may further allow access to a wide area network, such as the Internet” in par. [0034]; “Sources of audio content to be played by zone players 102-124 are numerous. Music from a personal library stored on a computer or networked-attached storage (NAS) may be accessed via the data network 128 and played. Internet radio stations, shows, and podcasts may be accessed via the data network 128. Music services which let a user stream and download music and audio content may be accessed via the data network 128” in par. [0041]), and a control device (“130” in fig. 1; “300” in fig. 3; “500” in fig. 5; “A controller 130 (e.g., shown in the kitchen for purposes of illustration) provides control to the system configuration 100” in par. [0027]; “FIG. 3 shows an example illustration of a wireless controller 300 in a docking station 302. The controller 300 may correspond to the controlling device 130 of FIG. 1. The controller 300 is provided with a touch screen 304 which allows a user to interact with the controller 300, for example, to retrieve and navigate a playlist of audio items, control operations of one or more zone players, and provide overall control of the system configuration 100” in par. [0032]; “IV. Example Controller…Referring now to FIG. 5, there is shown an example controller 500, which may correspond to the controlling device 130 in FIG. 1. The controller 500 may be used to facilitate the control of multi-media applications, automation and others in a system. In particular, the controller 500 is configured to facilitate a selection of a plurality of audio sources available on the network and enable control of one or more zone players (e.g., the zone players 102-124 in FIG. 1) through a wireless network interface 508” in par. [0057]),
wherein the server comprises a third network interface, at least one third processor and at least one third non-transitory computer-readable medium including instructions that are executable by the at least one third processor (inherent in “a wide area network, such as the Internet” in par. [0034]) such that the server is configured to: 
send, via the third network interface to the playback device, the data representing the second audio content (“Sources of audio content to be played by zone players 102-124 are numerous. Music from a personal library stored on a computer or networked-attached storage (NAS) may be accessed via the data network 128 and played. Internet radio stations, shows, and podcasts may be accessed via the data network 128. Music services which let a user stream and download music and audio content may be accessed via the data network 128” in par. [0041]).
Regarding claim 17, the combined references of Reilly and Maher disclose The system of claim 14, wherein Maher discloses the instructions that are executable by the at least one first processor such that the playback device is configured to determine the equalization setting based on at least the determined one or more reflection characteristics comprise instructions that are executable by the at least one first processor such that the playback device is configured to: 
based on the determined one or more reflection characteristics, determine that one or more frequency ranges during playback of the first audio content were boosted or attenuated; and adjust the equalization setting to offset the boosting or attenuation within the one or more frequency ranges during playback of the second audio content via the audio transducer (“In one embodiment, with each test, a test result file is created or updated. For each test source, there will be an ideal test response. The device (or another system in communication therewith) will be able to calculate equalization parameters for each speaker in the system by performing spectral analysis on the received signal and comparing the ideal test response with the actual test response. For example, if the test source were an impulse function, the ideal response would have a flat frequency spectrum and the actual response would be easy to compare” in par. [0025]).
Regarding claim 18, the combined references of Reilly and Maher disclose The system of claim 14, wherein Maher discloses the instructions that are executable by the at least one first processor such that the playback device is configured to determine the equalization setting based on at least the determined one or more reflection characteristics comprise instructions that are executable by the at least one first processor such that the playback device is configured to: 
based on the determined one or more reflection characteristics, determine that bass frequencies during playback of the first audio content were boosted (inherent in “spectral analysis on the received signal” in par. [0025], par. [0031]-[0036], and “The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042] since boosted bass frequencies is a characteristic for detection of a particular environment); and 
adjust the equalization to attenuate bass frequencies during playback of the second audio content via the audio transducer (“The device (or another system in communication therewith) will be able to calculate equalization parameters for each speaker in the system by performing spectral analysis on the received signal and comparing the ideal test response with the actual test response” in par. [0025]; “calculation of the optimal equalization parameters is performed in a way that accommodates the transfer function of the microphone” in par. [0026]; “the optimal equalization parameters can be made available to the digital signal processor 102 which can implement filters for equalizing the non-ideal responses of the room environment, and the speakers (208). This can include, for example, equalization for room reflections, cancellation of crosstalk from multiple channels, and/or the like” in par. [0027]).
Regarding claim 19, the combined references of Reilly and Maher disclose The system of claim 14, wherein Maher discloses the instructions that are executable by the at least one first processor such that the playback device is configured to determine the equalization setting based on at least the determined one or more reflection characteristics comprise instructions that are executable by the at least one first processor such that the playback device is configured to: 
based on the determined one or more reflection characteristics, determine that treble frequencies during playback of the first audio content were attenuated (inherent in “spectral analysis on the received signal” in par. [0025], par. [0031]-[0036], and “The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042] since attenuated treble frequencies is a characteristic for detection of a particular environment); and 
adjust the equalization to boost treble frequencies during playback of the second audio content via the audio transducer (“The device (or another system in communication therewith) will be able to calculate equalization parameters for each speaker in the system by performing spectral analysis on the received signal and comparing the ideal test response with the actual test response” in par. [0025]; “calculation of the optimal equalization parameters is performed in a way that accommodates the transfer function of the microphone” in par. [0026]; “the optimal equalization parameters can be made available to the digital signal processor 102 which can implement filters for equalizing the non-ideal responses of the room environment, and the speakers (208). This can include, for example, equalization for room reflections, cancellation of crosstalk from multiple channels, and/or the like” in par. [0027]). 
Regarding claim 20, the combined references of Reilly and Maher disclose The system of claim 14, wherein Maher discloses the instructions that are executable by the at least one first processor such that the playback device is configured to determine one or more reflection characteristics based on at least the detected audio signal comprise instructions that are executable by the at least one first processor such that the playback device is configured to: 
determine at least one reflection characteristic based on differences between a portion of the first audio content and the detected audio signal (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content” in par. [0020]; “spectral analysis on the received signal” in par. [0025]; par. [0031]-[0036]; “The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042]).
Regarding claim 21, the combined references of Reilly and Maher disclose The system of claim 20, wherein Maher discloses the instructions that are executable by the at least one first processor such that the playback device is configured to determine at least one reflection characteristic based on differences between the portion of the first audio content and the detected audio signal comprise instructions that are executable by the at least one first processor such that the playback device is configured to: determine a frequency-domain response based on the detected audio signal; and compare the determined frequency-domain response to a reference frequency-domain response of the playback device (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content” in par. [0020]; “spectral analysis on the received signal” in par. [0025];  “Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal” in par. [0042]).
Regarding claim 26, the combined references of Reilly and Maher disclose The system of claim 14, wherein Maher discloses the first audio content is a first portion of an audio track, and wherein the second audio content is a second portion of the audio track (implicit in “Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content and determines how to appropriately process future audio playback using DSP 102 and/or other means to improve the perceived quality of audio content to the recipient/user” in par. [0020]; “When additional audio content is sent to the speakers for playback, DSP 102 applies the equalization parameters to the audio content signal before sending the appropriately processed signal to the speakers for playback” in par. [0027]).
Regarding claim 27, Reilly discloses, except for the limitations italicized below, A system comprising a playback device (“102”-“124” in fig. 1; “400” in fig. 4; “One or more of zone players 102-124 are shown in each respective zone. A zone player 102-124, also referred to as a playback device, multimedia unit, speaker, and so on, provides audio, video, and/or audiovisual output; “III. Example Playback Device … Referring now to FIG. 4, there is shown an example functional block diagram of a zone player 400 in accordance with an embodiment” in par. [0042]; “A zone player 400 may also be referred to herein as a playback device” in par. [0056]), a server (“In addition to the one or more zone players 102-124 connecting to the data network 128, the data network 128 may further allow access to a wide area network, such as the Internet” in par. [0034]; “Sources of audio content to be played by zone players 102-124 are numerous. Music from a personal library stored on a computer or networked-attached storage (NAS) may be accessed via the data network 128 and played. Internet radio stations, shows, and podcasts may be accessed via the data network 128. Music services which let a user stream and download music and audio content may be accessed via the data network 128” in par. [0041]) and a server, (“In addition to the one or more zone players 102-124 connecting to the data network 128, the data network 128 may further allow access to a wide area network, such as the Internet” in par. [0034]; “Sources of audio content to be played by zone players 102-124 are numerous. Music from a personal library stored on a computer or networked-attached storage (NAS) may be accessed via the data network 128 and played. Internet radio stations, shows, and podcasts may be accessed via the data network 128. Music services which let a user stream and download music and audio content may be accessed via the data network 128” in par. [0041]), wherein the playback device comprises a first network interface (“402” in fig. 4; “The zone player 400 of FIG. 4 includes a network interface 402” in par. [0042]; “Referring back to FIG. 4, the network interface 402 facilitates a data flow between zone players and other devices on a data network (e.g., the data network 128 of FIG. 1) and the zone player 400” in par. [0043]; “In some embodiments, the network interface 402 may include one or both of a wireless interface 404 and a wired interface 406” in par. [0044]), at least one microphone within a housing of the playback device (“424” in fig. 4; “In another embodiment, the location component 424 includes one or more microphones” in par. [0051]), an audio transducer within the housing (“418” in fig. 4; “The zone player 400 of FIG. 4 includes…a speaker unit 418” in par. [0042]), at least one first processor (“408” in fig. 4; “The zone player 400 of FIG. 4 includes…a processor 408” in par. [0042]) and at least one first non-transitory computer-readable medium (“410” in fig. 4; “The zone player 400 of FIG. 4 includes…a memory 410” in par. [0042]) including instructions that are executable by the at least one first processor (“In the illustrated embodiment, the memory 410 is a tangible machine readable medium storing instructions which may be executed by the processor 408” in par. [0045]) such that the playback device is configured to:  
play back first audio content via the audio transducer (“Sources of audio content to be played by zone players 102-124 are numerous. Music from a personal library stored on a computer or networked-attached storage (NAS) may be accessed via the data network 128 and played. Internet radio stations, shows, and podcasts may be accessed via the data network 128. Music services which let a user stream and download music and audio content may be accessed via the data network 128. Further, music may be obtained from traditional sources, such as a turntable or CD player, via a line-in connection to a zone player, for example. Audio content may also be accessed through AirPlay.TM. wireless technology by Apple, Inc., for example. Audio content received from one or more sources may be shared amongst the zone players 102 to 124 via the data network 128 and/or the controller 130. The above-disclosed sources of audio content are referred to herein as network-based audio information sources” in par. [0041]); 
during playback of at least a portion of the first audio content, detect, via the at least one microphone, an audio signal, wherein at least a portion of the detected audio signal comprises a reflection of the first audio content played back by the playback device; 
determine one or more reflection characteristics based on at least the detected audio signal; 
determine an equalization setting based on at least the determined one or more reflection characteristics; 
receive, via the first network interface, data representing one or more instructions to play second audio content (“Sources of audio content to be played by zone players 102-124 are numerous…Audio content received from one or more sources may be shared amongst the zone players 102 to 124 via the data network 128 and/or the controller 130” in par. [0041]); 
obtain, via the first network interface from the server, data representing the second audio content (implicit in “Sources of audio content to be played by zone players 102-124 are numerous. Music from a personal library stored on a computer or networked-attached storage (NAS) may be accessed via the data network 128 and played. Internet radio stations, shows, and podcasts may be accessed via the data network 128. Music services which let a user stream and download music and audio content may be accessed via the data network 128. Further, music may be obtained from traditional sources, such as a turntable or CD player, via a line-in connection to a zone player, for example. Audio content may also be accessed through AirPlay.TM. wireless technology by Apple, Inc., for example. Audio content received from one or more sources may be shared amongst the zone players 102 to 124 via the data network 128 and/or the controller 130. The above-disclosed sources of audio content are referred to herein as network-based audio information sources” in par. [0041]); 
apply the determined equalization setting during playback of the second audio content via the audio transducer; and 
wherein the server comprises a second network interface, at least one second processor and at least one second non-transitory computer-readable medium including instructions that are executable by the at least one second processor (inherent in “a wide area network, such as the Internet” in par. [0034]) such that the server is configured to: 
send, via the second network interface to the playback device, the data representing the second audio content (“Sources of audio content to be played by zone players 102-124 are numerous. Music from a personal library stored on a computer or networked-attached storage (NAS) may be accessed via the data network 128 and played. Internet radio stations, shows, and podcasts may be accessed via the data network 128. Music services which let a user stream and download music and audio content may be accessed via the data network 128” in par. [0041]).
Reilly teaches a system comprising a playback device which uses location data to perform optimum equalization (“Once the location information is gathered by the location component 424, the location information is processed (Block 710). The gathered location data is processed to determine the position of the listener. In some embodiments, this processed location data defines a "sweet spot" where the sound fields received by the listener are optimized to provide the listener with the most enjoyable playback experience (e.g., optimized imaging, optimized equalization values, optimized volume levels, and so on)” in par. [0075]).
Maher teaches, in the same field of endeavor of equalizing a playback device (abstract; fig. 3, 4) having a microphone within the housing of the playback device (“306” in fig. 3; “422” in fig. 4; “As shown in FIG. 3, a device 302 could emit a signal from its speaker(s) 304, which it would then detect using its microphone 306” in par. [0042]; “System 400 will typically include a processor 402, memory 404, a user interface 406, one or more ports 406, 407 for accepting removable memory 408 or interfacing with connected or integrated devices or subsystems (e.g., microphone 422, speakers 424, and/or the like), a network interface 410, and one or more buses 412 for connecting the aforementioned elements” in par. [0043]), 
during playback of at least a portion of the first audio content, detect, via the at least one microphone, an audio signal, wherein at least a portion of the detected audio signal comprises a reflection of the first audio content played back by the playback device (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content” in par. [0020]; “room reflections” in par. [0027]; “FIG. 3 illustrates a system for deducing environmental characteristics in accordance with one embodiment. As shown in FIG. 3, a device 302 could emit a signal from its speaker(s) 304, which it would then detect using its microphone 306. The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042]); 
determine one or more reflection characteristics based on at least the detected audio signal (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content” in par. [0020]; “spectral analysis on the received signal” in par. [0025]; par. [0031]-[0036]; “The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042]); 
determine an equalization setting based on at least the determined one or more reflection characteristics (“The device (or another system in communication therewith) will be able to calculate equalization parameters for each speaker in the system by performing spectral analysis on the received signal and comparing the ideal test response with the actual test response” in par. [0025]; “calculation of the optimal equalization parameters is performed in a way that accommodates the transfer function of the microphone” in par. [0026]; “the optimal equalization parameters can be made available to the digital signal processor 102 which can implement filters for equalizing the non-ideal responses of the room environment, and the speakers (208). This can include, for example, equalization for room reflections, cancellation of crosstalk from multiple channels, and/or the like” in par. [0027]); and 
apply the determined equalization setting during playback of the second audio content via the audio transducer (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content and determines how to appropriately process future audio playback using DSP 102 and/or other means to improve the perceived quality of audio content to the recipient/user” in par. [0020]; “When additional audio content is sent to the speakers for playback, DSP 102 applies the equalization parameters to the audio content signal before sending the appropriately processed signal to the speakers for playback” in par. [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the equalization method taught by Maher for the equalization method taught by Reilly since both equalization methods were known for playback devices and the substitution would have provided an alternative equalization method with predictable results.
Regarding claim 28, the combined references of Reilly and Maher disclose The system of claim 27, wherein Reilly discloses the system further comprises a control device (“130” in fig. 1; “300” in fig. 3; “500” in fig. 5; “A controller 130 (e.g., shown in the kitchen for purposes of illustration) provides control to the system configuration 100” in par. [0027]; “FIG. 3 shows an example illustration of a wireless controller 300 in a docking station 302. The controller 300 may correspond to the controlling device 130 of FIG. 1. The controller 300 is provided with a touch screen 304 which allows a user to interact with the controller 300, for example, to retrieve and navigate a playlist of audio items, control operations of one or more zone players, and provide overall control of the system configuration 100” in par. [0032]; “IV. Example Controller…Referring now to FIG. 5, there is shown an example controller 500, which may correspond to the controlling device 130 in FIG. 1. The controller 500 may be used to facilitate the control of multi-media applications, automation and others in a system. In particular, the controller 500 is configured to facilitate a selection of a plurality of audio sources available on the network and enable control of one or more zone players (e.g., the zone players 102-124 in FIG. 1) through a wireless network interface 508” in par. [0057]), wherein the control device comprises a third network interface (“508” in fig. 5; “The controller 500 includes a network interface 508 which facilitates wireless communication with a zone player” in par. [0059]), at least one third processor (“506” in fig. 5; “a microcontroller (e.g., a processor) 506” in par. [0058]) and at least one third non-transitory computer-readable medium (“510” in fig. 5; “memory 510” in par. [0058]) including third instructions that are executable by the at least one third processor (“512” in fig. 5; “In some embodiments, an application module 512 is configured to facilitate grouping a number of selected zone players into a zone group and synchronizing the zone players for audio play back. In some embodiments, an application module 512 is configured to control the audio sounds (e.g., volume) of the zone players in a zone group” in par. [0058]) such that the control device is configured to: 
send, via the third network interface to the playback device, the data representing the one or more instructions to play the second audio content (“Sources of audio content to be played by zone players 102-124 are numerous…Audio content received from one or more sources may be shared amongst the zone players 102 to 124 via the data network 128 and/or the controller 130” in par. [0041]).
Regarding claim 30, the combined references of Reilly and Maher disclose The system of claim 27, wherein Maher discloses the instructions that are executable by the at least one first processor such that the playback device is configured to determine the equalization setting based on at least the determined one or more reflection characteristics comprise instructions that are executable by the at least one first processor such that the playback device is configured to: 
based on the determined one or more reflection characteristics, determine that one or more frequency ranges during playback of the first audio content were boosted or attenuated; and adjust the equalization setting to offset the boosting or attenuation within the one or more frequency ranges during playback of the second audio content via the audio transducer (“In one embodiment, with each test, a test result file is created or updated. For each test source, there will be an ideal test response. The device (or another system in communication therewith) will be able to calculate equalization parameters for each speaker in the system by performing spectral analysis on the received signal and comparing the ideal test response with the actual test response. For example, if the test source were an impulse function, the ideal response would have a flat frequency spectrum and the actual response would be easy to compare” in par. [0025]).
Regarding claim 31, the combined references of Reilly and Maher disclose The system of claim 27, wherein Maher discloses the instructions that are executable by the at least one first processor such that the playback device is configured to determine the equalization setting based on at least the determined one or more reflection characteristics comprise instructions that are executable by the at least one first processor such that the playback device is configured to: 
based on the determined one or more reflection characteristics, determine that bass frequencies during playback of the first audio content were boosted (inherent in “spectral analysis on the received signal” in par. [0025], par. [0031]-[0036], and “The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042] since boosted bass frequencies is a characteristic for detection of a particular environment); and 
adjust the equalization to attenuate bass frequencies during playback of the second audio content via the audio transducer (“The device (or another system in communication therewith) will be able to calculate equalization parameters for each speaker in the system by performing spectral analysis on the received signal and comparing the ideal test response with the actual test response” in par. [0025]; “calculation of the optimal equalization parameters is performed in a way that accommodates the transfer function of the microphone” in par. [0026]; “the optimal equalization parameters can be made available to the digital signal processor 102 which can implement filters for equalizing the non-ideal responses of the room environment, and the speakers (208). This can include, for example, equalization for room reflections, cancellation of crosstalk from multiple channels, and/or the like” in par. [0027]).
Regarding claim 32, the combined references of Reilly and Maher disclose The system of claim 27, wherein Maher discloses at least one first comp instructions that are executable by the at least one first processor such that the playback device is configured to determine the equalization setting based on at least the determined one or more reflection characteristics comprise instructions that are executable by the at least one first processor such that the playback device is configured to: 
based on the determined one or more reflection characteristics, determine that treble frequencies during playback of the first audio content were attenuated (inherent in “spectral analysis on the received signal” in par. [0025], par. [0031]-[0036], and “The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042] since attenuated treble frequencies is a characteristic for detection of a particular environment); and 
adjust the equalization to boost treble frequencies during playback of the second audio content via the audio transducer (“The device (or another system in communication therewith) will be able to calculate equalization parameters for each speaker in the system by performing spectral analysis on the received signal and comparing the ideal test response with the actual test response” in par. [0025]; “calculation of the optimal equalization parameters is performed in a way that accommodates the transfer function of the microphone” in par. [0026]; “the optimal equalization parameters can be made available to the digital signal processor 102 which can implement filters for equalizing the non-ideal responses of the room environment, and the speakers (208). This can include, for example, equalization for room reflections, cancellation of crosstalk from multiple channels, and/or the like” in par. [0027])
Regarding claim 33, the combined references of Reilly and Maher disclose The system of claim 27, wherein Maher discloses the instructions that are executable by the at least one first processor such that the playback device is configured to determine one or more reflection characteristics based on at least the detected audio signal comprise instructions that are executable by the at least one first processor such that the playback device is configured to: 
determine at least one reflection characteristic based on differences between a portion of the first audio content and the detected audio signal (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content” in par. [0020]; “spectral analysis on the received signal” in par. [0025]; par. [0031]-[0036]; “The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042]).
Regarding claim 34, the combined references of Reilly and Maher disclose The system of claim 27, wherein the instructions that are executable by the at least one first processor such that the playback device is configured to determine at least one reflection characteristic based on differences between a portion of the first audio content and the detected audio signal comprise instructions that are executable by the at least one first processor such that the playback device is configured to: 
determine a frequency-domain response based on the detected audio signal; and compare the determined frequency-domain response to a reference frequency-domain response of the playback device (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content” in par. [0020]; “spectral analysis on the received signal” in par. [0025];  “Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal” in par. [0042])..
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2, 3, 16, 17, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Reilly et al. (US2013/0170647) in view of Maher et al. (US2013/0216071) further in view of Swain et al. (US2009/0110218).
Regarding claim 2, the combined references of Reilly and Maher disclose The system of claim 1, but fail to disclose wherein the at least one second non-transitory computer-readable medium further comprises instructions are executable by the at least one second processor such that the control device is further configured to: receive input data representing a user-defined equalization setting; and send, via the network interface to the playback device, data representing the user-defined equalization setting, wherein the instructions are executable by the at least one first processor such that the playback device is further configured to: apply the determined equalization setting and the user-defined equalization setting concurrently during playback of the second audio content via the audio transducer.
However, Maher teaches sending via the network interface to the playback device equalization parameters (“As another example, in some embodiments, block 101 could be an Internet music library, and blocks 102 and 103 could be incorporated into network-connected speakers on the same home network as block 105 which could be integrated in a device 104 (e.g., a tablet, smartphone, or other portable device in this example) controlling and communicating with the other devices. In this example, computation of the optimal equalization and cross-talk cancellation parameters could take place at any suitable one or more of blocks 101-109, and/or the recorded system response could be made available to a cloud (e.g., Internet) service for processing, where the optimal parameters could be computed and communicated (directly or indirectly via one or more other blocks) to one or more of blocks 101-109 (e.g., device 104, DSP 102, etc.) through a network connection” in par. [0022]).  Maher further teaches applying a determined equalization setting during playback of second audio content via the audio transducer (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content and determines how to appropriately process future audio playback using DSP 102 and/or other means to improve the perceived quality of audio content to the recipient/user” in par. [0020]; “When additional audio content is sent to the speakers for playback, DSP 102 applies the equalization parameters to the audio content signal before sending the appropriately processed signal to the speakers for playback” in par. [0027]).
Swain teaches, in the same field of endeavor of a system for equalizing a playback device, determining an equalization setting and dynamically adjusting an audio signal in real time (“The audio frequency range is divided into several frequency bands and the audio signal level in each frequency band is multiplicatively adjusted in real time by an average equalizer coefficient for that band” in par. [0030]).  Swain further teaches applying the determined equalization setting and a user-defined equalization setting concurrently during playback (“The dynamic equalizer system of the invention in some embodiments is combined in the ADM with several other multiplicative adjustments of the audio signal level in the equalizer bands, comprising… any equalization settings that the user may specify according to how he wishes the music to be affected for his own personal use” in par. [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Swain for concurrently applying user defined equalization settings to the equalization system taught by Maher since it would have increased user flexibility and convenience with predictable results.
Regarding claim 3, the combined references of Reilly and Maher disclose The system of claim 1, wherein Swain discloses the instructions that are executable by the at least one first processor such that the playback device is configured to determine the equalization setting based on at least the determined one or more reflection characteristics comprise instructions that are executable by the at least one first processor such that the playback device is configured to: based on the determined one or more reflection characteristics, determine that one or more frequency ranges during playback of the first audio content were boosted or attenuated; and adjust the equalization setting to offset the boosting or attenuation within the one or more frequency ranges during playback of the first audio content via the audio transducer (“In order to compute an equalizer coefficient appropriate for a band, for example, one of the bands specified in table T1 in FIG. 5, all Ck values at frequencies fk within the band can be averaged. Alternatively, according to the nature of the speaker and room distortions that may be operative in an application, the fk values can first be processed to select only one frequency for each band, which corresponds most closely to a predetermined representative frequency within the band, such as the geometric mean of the band edges, and the Ck value can then be computed for each band at that one frequency, thereby saving computation time and more memory space. Still alternatively, those familiar with the art will appreciate that the representative frequency within the band can be selected to correspond to a sharp resonance peak or absorption notch that may be found by said processing of the fk values, and it is anticipated that this capability will be especially useful in applications involving sound recording in addition to sound reproduction, to suppress resonances and boost up tonal holes” in par. [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the teaching of Swain for computing equalization settings for the equalization setting computation taught by Maher with predictable results.
Regarding claim 16, the combined references of Reilly and Maher disclose The system of claim 14, but fail to disclose wherein the at least one second non-transitory computer-readable medium further comprises instructions are executable by the at least one second processor such that the control device is further configured to: receive input data representing a user-defined equalization setting; and send, via the network interface to the playback device, data representing the user-defined equalization setting, wherein the instructions are executable by the at least one first processor such that the playback device is further configured to: apply the determined equalization setting and the user-defined equalization setting concurrently during playback of the second audio content via the audio transducer.
However, Maher teaches sending via the network interface to the playback device equalization parameters (“As another example, in some embodiments, block 101 could be an Internet music library, and blocks 102 and 103 could be incorporated into network-connected speakers on the same home network as block 105 which could be integrated in a device 104 (e.g., a tablet, smartphone, or other portable device in this example) controlling and communicating with the other devices. In this example, computation of the optimal equalization and cross-talk cancellation parameters could take place at any suitable one or more of blocks 101-109, and/or the recorded system response could be made available to a cloud (e.g., Internet) service for processing, where the optimal parameters could be computed and communicated (directly or indirectly via one or more other blocks) to one or more of blocks 101-109 (e.g., device 104, DSP 102, etc.) through a network connection” in par. [0022]).  Maher further teaches applying a determined equalization setting during playback of second audio content via the audio transducer (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content and determines how to appropriately process future audio playback using DSP 102 and/or other means to improve the perceived quality of audio content to the recipient/user” in par. [0020]; “When additional audio content is sent to the speakers for playback, DSP 102 applies the equalization parameters to the audio content signal before sending the appropriately processed signal to the speakers for playback” in par. [0027]).
Swain teaches, in the same field of endeavor of a system for equalizing a playback device, determining an equalization setting and dynamically adjusting an audio signal in real time (“The audio frequency range is divided into several frequency bands and the audio signal level in each frequency band is multiplicatively adjusted in real time by an average equalizer coefficient for that band” in par. [0030]).  Swain further teaches applying the determined equalization setting and a user-defined equalization setting concurrently during playback (“The dynamic equalizer system of the invention in some embodiments is combined in the ADM with several other multiplicative adjustments of the audio signal level in the equalizer bands, comprising… any equalization settings that the user may specify according to how he wishes the music to be affected for his own personal use” in par. [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Swain for concurrently applying user defined equalization settings to the equalization system taught by Maher since it would have increased user flexibility and convenience with predictable results.
Regarding claim 17, the combined references of Reilly and Maher disclose The system of claim 14, wherein Swain discloses the instructions that are executable by the at least one first processor such that the playback device is configured to determine the equalization setting based on at least the determined one or more reflection characteristics comprise instructions that are executable by the at least one first processor such that the playback device is configured to: based on the determined one or more reflection characteristics, determine that one or more frequency ranges during playback of the first audio content were boosted or attenuated; and adjust the equalization setting to offset the boosting or attenuation within the one or more frequency ranges during playback of the second audio content via the audio transducer (“In order to compute an equalizer coefficient appropriate for a band, for example, one of the bands specified in table T1 in FIG. 5, all Ck values at frequencies fk within the band can be averaged. Alternatively, according to the nature of the speaker and room distortions that may be operative in an application, the fk values can first be processed to select only one frequency for each band, which corresponds most closely to a predetermined representative frequency within the band, such as the geometric mean of the band edges, and the Ck value can then be computed for each band at that one frequency, thereby saving computation time and more memory space. Still alternatively, those familiar with the art will appreciate that the representative frequency within the band can be selected to correspond to a sharp resonance peak or absorption notch that may be found by said processing of the fk values, and it is anticipated that this capability will be especially useful in applications involving sound recording in addition to sound reproduction, to suppress resonances and boost up tonal holes” in par. [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the teaching of Swain for computing equalization settings for the equalization setting computation taught by Maher with predictable results.
Regarding claim 29, the combined references of Reilly and Maher disclose The system of claim 28, but fail to disclose wherein at least one third non-transitory computer-readable medium further comprises instructions are executable by the at least one third processor such that the control device is further configured to: receive input data representing a user-defined equalization setting; and send, via the network interface to the playback device, data representing the user-defined equalization setting, wherein the instructions are executable by the at least one first processor such that the playback device is further configured to: apply the determined equalization setting and the user-defined equalization setting concurrently during playback of the second audio content via the audio transducer.
However, Maher teaches sending via the network interface to the playback device equalization parameters (“As another example, in some embodiments, block 101 could be an Internet music library, and blocks 102 and 103 could be incorporated into network-connected speakers on the same home network as block 105 which could be integrated in a device 104 (e.g., a tablet, smartphone, or other portable device in this example) controlling and communicating with the other devices. In this example, computation of the optimal equalization and cross-talk cancellation parameters could take place at any suitable one or more of blocks 101-109, and/or the recorded system response could be made available to a cloud (e.g., Internet) service for processing, where the optimal parameters could be computed and communicated (directly or indirectly via one or more other blocks) to one or more of blocks 101-109 (e.g., device 104, DSP 102, etc.) through a network connection” in par. [0022]).  Maher further teaches applying a determined equalization setting during playback of second audio content via the audio transducer (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content and determines how to appropriately process future audio playback using DSP 102 and/or other means to improve the perceived quality of audio content to the recipient/user” in par. [0020]; “When additional audio content is sent to the speakers for playback, DSP 102 applies the equalization parameters to the audio content signal before sending the appropriately processed signal to the speakers for playback” in par. [0027]).
Swain teaches, in the same field of endeavor of a system for equalizing a playback device, determining an equalization setting and dynamically adjusting an audio signal in real time (“The audio frequency range is divided into several frequency bands and the audio signal level in each frequency band is multiplicatively adjusted in real time by an average equalizer coefficient for that band” in par. [0030]).  Swain further teaches applying the determined equalization setting and a user-defined equalization setting concurrently during playback (“The dynamic equalizer system of the invention in some embodiments is combined in the ADM with several other multiplicative adjustments of the audio signal level in the equalizer bands, comprising… any equalization settings that the user may specify according to how he wishes the music to be affected for his own personal use” in par. [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Swain for concurrently applying user defined equalization settings to the equalization system taught by Maher since it would have increased user flexibility and convenience with predictable results.
Regarding claim 30, the combined references of Reilly and Maher disclose The system of claim 27, wherein Swain discloses the instructions that are executable by the at least one first processor such that the playback device is configured to determine the equalization setting based on at least the determined one or more reflection characteristics comprise instructions that are executable by the at least one first processor such that the playback device is configured to: based on the determined one or more reflection characteristics, determine that one or more frequency ranges during playback of the first audio content were boosted or attenuated; and adjust the equalization setting to offset the boosting or attenuation within the one or more frequency ranges during playback of the second audio content via the audio transducer (“In order to compute an equalizer coefficient appropriate for a band, for example, one of the bands specified in table T1 in FIG. 5, all Ck values at frequencies fk within the band can be averaged. Alternatively, according to the nature of the speaker and room distortions that may be operative in an application, the fk values can first be processed to select only one frequency for each band, which corresponds most closely to a predetermined representative frequency within the band, such as the geometric mean of the band edges, and the Ck value can then be computed for each band at that one frequency, thereby saving computation time and more memory space. Still alternatively, those familiar with the art will appreciate that the representative frequency within the band can be selected to correspond to a sharp resonance peak or absorption notch that may be found by said processing of the fk values, and it is anticipated that this capability will be especially useful in applications involving sound recording in addition to sound reproduction, to suppress resonances and boost up tonal holes” in par. [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the teaching of Swain for computing equalization settings for the equalization setting computation taught by Maher with predictable results.
7.	Claims 9-12, 22-25 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Reilly et al. (US2013/0170647) in view of Maher et al. (US2013/0216071) further in view of Hall et al. (US2007/0217619).
Regarding claim 9, the combined references of Reilly and Maher disclose, except for the limitations italicized below, The system of claim 1, wherein Maher discloses the at least one first non-transitory computer-readable medium further comprises instructions are executable by the at least one first processor such that the playback device is further configured to: 
detect that the playback device has been physically moved to another location; and 
based on the detection that the playback device has been physically moved, adjust the equalization setting of the playback device, 
wherein the instructions that are executable by the at least one first processor such that the playback device is configured to adjust the equalization setting of the playback device comprise instructions that are executable by the at least one first processor such that the playback device is configured to: 
during playback of at least a portion of additional audio content, detect, via the at least one microphone, an additional audio signal (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content” in par. [0020]; “room reflections” in par. [0027]; “FIG. 3 illustrates a system for deducing environmental characteristics in accordance with one embodiment. As shown in FIG. 3, a device 302 could emit a signal from its speaker(s) 304, which it would then detect using its microphone 306. The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042]); 
determine one or more additional reflection characteristics based on at least the detected additional audio signal (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content” in par. [0020]; “spectral analysis on the received signal” in par. [0025]; par. [0031]-[0036]; “The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042]); 
determine an additional equalization setting based on at least the determined one or more additional reflection characteristics (“The device (or another system in communication therewith) will be able to calculate equalization parameters for each speaker in the system by performing spectral analysis on the received signal and comparing the ideal test response with the actual test response” in par. [0025]; “calculation of the optimal equalization parameters is performed in a way that accommodates the transfer function of the microphone” in par. [0026]; “the optimal equalization parameters can be made available to the digital signal processor 102 which can implement filters for equalizing the non-ideal responses of the room environment, and the speakers (208). This can include, for example, equalization for room reflections, cancellation of crosstalk from multiple channels, and/or the like” in par. [0027]); and 
apply the determined additional equalization setting during playback of the additional audio content (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content and determines how to appropriately process future audio playback using DSP 102 and/or other means to improve the perceived quality of audio content to the recipient/user” in par. [0020]; “When additional audio content is sent to the speakers for playback, DSP 102 applies the equalization parameters to the audio content signal before sending the appropriately processed signal to the speakers for playback” in par. [0027]).
Hall teaches, in the same field of endeavor, detecting that the playback device has been physically moved to another location (fig. 14; “The accelerator 370 senses the motion of the speaker or motion of the speaker unit 360 which is a box (not shown) in which the speaker 366 is mounted” in par. [0063]); and based on the detection that the playback device has been physically moved, adjusting the equalization setting of the playback device using additional audio content (“The processor 362 converts received music signals to digital, processes the digital signals according to internal equalizer or other settings, and sends the processed signals to the amplifier 364…If the processor 362 determines by the comparison that the accelerometer signal differs from the received music signal, then the processor 362 adjusts processing of the signals that are sent to the speaker 366” in par. [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maher with the teaching of Hall in order to optimize speaker performance (Hall at abstract and par. [0007]).
Regarding claim 10, the combined references of Reilly, Maher and Hall disclose The system of claim 9, wherein Hall discloses the playback device further comprises an accelerometer (“370” in fig. 14), and 
wherein the instructions that are executable by the at least one first processor such that the playback device is configured to detect that the playback device has been physically moved to another location comprise instructions that are executable by the at least one first processor such that the playback device is configured to: 
receive, via the accelerometer, accelerometer data indicating that the playback device has experienced a change in acceleration representing a change in position or orientation (“The A to D converter 372 converts signals from the accelerator 370 into digital format and sends the digital signal to the processor 362. The processor 362 compares the previously received music signal to the digitized accelerometer signal and determines whether the accelerometer 370 detected a motion that corresponds to what was expected based on the received music signal” in par. [0063]).
Regarding claim 11, the combined references of Reilly and Maher disclose, except for the limitations italicized below, The system of claim 1, wherein Maher discloses
wherein the playback device further comprises an accelerometer, 
wherein the at least one first non-transitory computer-readable medium further comprises instructions are executable by the at least one first processor such that the playback device is further configured to: 
detect accelerometer data indicating movement; and 
based on the detection of the accelerometer data, adjust the equalization setting of the playback device, 
wherein the instructions that are executable by the at least one first processor such that the playback device is configured to adjust the equalization setting of the playback device comprise instructions that are executable by the at least one first processor such that the playback device is configured to: 
during playback of at least a portion of additional audio content, detect, via the at least one microphone, an additional audio signal (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content” in par. [0020]; “room reflections” in par. [0027]; “FIG. 3 illustrates a system for deducing environmental characteristics in accordance with one embodiment. As shown in FIG. 3, a device 302 could emit a signal from its speaker(s) 304, which it would then detect using its microphone 306. The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042]); 
determine one or more additional reflection characteristics based on at least the detected additional audio signal (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content” in par. [0020]; “spectral analysis on the received signal” in par. [0025]; par. [0031]-[0036]; “The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042]); 
determine an additional equalization setting based on at least the determined one or more additional reflection characteristics (“The device (or another system in communication therewith) will be able to calculate equalization parameters for each speaker in the system by performing spectral analysis on the received signal and comparing the ideal test response with the actual test response” in par. [0025]; “calculation of the optimal equalization parameters is performed in a way that accommodates the transfer function of the microphone” in par. [0026]; “the optimal equalization parameters can be made available to the digital signal processor 102 which can implement filters for equalizing the non-ideal responses of the room environment, and the speakers (208). This can include, for example, equalization for room reflections, cancellation of crosstalk from multiple channels, and/or the like” in par. [0027]) ; and 
apply the determined additional equalization setting during playback of the additional audio content (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content and determines how to appropriately process future audio playback using DSP 102 and/or other means to improve the perceived quality of audio content to the recipient/user” in par. [0020]; “When additional audio content is sent to the speakers for playback, DSP 102 applies the equalization parameters to the audio content signal before sending the appropriately processed signal to the speakers for playback” in par. [0027]).
Hall teaches, in the same field of endeavor, wherein the playback device further comprises an accelerometer (“370” in fig. 14); detect accelerometer data indicating movement (fig. 14; “The accelerator 370 senses the motion of the speaker or motion of the speaker unit 360 which is a box (not shown) in which the speaker 366 is mounted” in par. [0063]); and based on the detection of the accelerometer data, adjust the equalization setting of the playback device (“The processor 362 converts received music signals to digital, processes the digital signals according to internal equalizer or other settings, and sends the processed signals to the amplifier 364…If the processor 362 determines by the comparison that the accelerometer signal differs from the received music signal, then the processor 362 adjusts processing of the signals that are sent to the speaker 366” in par. [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maher with the teaching of Hall in order to optimize speaker performance (Hall at abstract and par. [0007]).
Regarding claim 12, the combined references of Reilly, Maher and Hall disclose The system of claim 11, wherein Hall discloses the instructions that are executable by the at least one first processor such that the playback device is configured to detect accelerometer data indicating movement comprise instructions that are executable by the at least one first processor such that the playback device is configured to: 
detect accelerometer data indicating that the playback device has been physically moved to another location (fig. 14; “The accelerator 370 senses the motion of the speaker or motion of the speaker unit 360 which is a box (not shown) in which the speaker 366 is mounted” in par. [0063]).
Regarding claim 22, the combined references of Reilly and Maher disclose, except for the limitations italicized below, The system of claim 14, wherein Maher discloses the at least one first non-transitory computer-readable medium further comprises instructions are executable by the at least one first processor such that the playback device is further configured to: 
detect that the playback device has been physically moved to another location; and 
based on the detection that the playback device has been physically moved, adjust the equalization setting of the playback device, 
wherein the instructions that are executable by the at least one first processor such that the playback device is configured to adjust the equalization setting of the playback device comprise instructions that are executable by the at least one first processor such that the playback device is configured to: 
during playback of at least a portion of additional audio content, detect, via the at least one microphone, an additional audio signal (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content” in par. [0020]; “room reflections” in par. [0027]; “FIG. 3 illustrates a system for deducing environmental characteristics in accordance with one embodiment. As shown in FIG. 3, a device 302 could emit a signal from its speaker(s) 304, which it would then detect using its microphone 306. The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042]); 
determine one or more additional reflection characteristics based on at least the detected additional audio signal (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content” in par. [0020]; “spectral analysis on the received signal” in par. [0025]; par. [0031]-[0036]; “The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042]); 
determine an additional equalization setting based on at least the determined one or more additional reflection characteristics (“The device (or another system in communication therewith) will be able to calculate equalization parameters for each speaker in the system by performing spectral analysis on the received signal and comparing the ideal test response with the actual test response” in par. [0025]; “calculation of the optimal equalization parameters is performed in a way that accommodates the transfer function of the microphone” in par. [0026]; “the optimal equalization parameters can be made available to the digital signal processor 102 which can implement filters for equalizing the non-ideal responses of the room environment, and the speakers (208). This can include, for example, equalization for room reflections, cancellation of crosstalk from multiple channels, and/or the like” in par. [0027]); and 
apply the determined additional equalization setting during playback of the additional audio content (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content and determines how to appropriately process future audio playback using DSP 102 and/or other means to improve the perceived quality of audio content to the recipient/user” in par. [0020]; “When additional audio content is sent to the speakers for playback, DSP 102 applies the equalization parameters to the audio content signal before sending the appropriately processed signal to the speakers for playback” in par. [0027]).
Hall teaches, in the same field of endeavor, detecting that the playback device has been physically moved to another location (fig. 14; “The accelerator 370 senses the motion of the speaker or motion of the speaker unit 360 which is a box (not shown) in which the speaker 366 is mounted” in par. [0063]); and based on the detection that the playback device has been physically moved, adjusting the equalization setting of the playback device using additional audio content (“The processor 362 converts received music signals to digital, processes the digital signals according to internal equalizer or other settings, and sends the processed signals to the amplifier 364…If the processor 362 determines by the comparison that the accelerometer signal differs from the received music signal, then the processor 362 adjusts processing of the signals that are sent to the speaker 366” in par. [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maher with the teaching of Hall in order to optimize speaker performance (Hall at abstract and par. [0007]).
Regarding claim 23, the combined references of Reilly, Maher and Hall disclose The system of claim 22, wherein Hall discloses the playback device further comprises an accelerometer (“370” in fig. 14), and 
wherein the instructions that are executable by the at least one first processor such that the playback device is configured to detect that the playback device has been physically moved to another location comprise instructions that are executable by the at least one first processor such that the playback device is configured to: 
receive, via the accelerometer, accelerometer data indicating that the playback device has experienced a change in acceleration representing a change in position or orientation (“The A to D converter 372 converts signals from the accelerator 370 into digital format and sends the digital signal to the processor 362. The processor 362 compares the previously received music signal to the digitized accelerometer signal and determines whether the accelerometer 370 detected a motion that corresponds to what was expected based on the received music signal” in par. [0063]).
Regarding claim 24, the combined references of Reilly and Maher disclose, except for the limitations italicized below, The system of claim 14, wherein Maher discloses
wherein the playback device further comprises an accelerometer, 
wherein the at least one first non-transitory computer-readable medium further comprises instructions are executable by the at least one first processor such that the playback device is further configured to: 
detect accelerometer data indicating movement; and 
based on the detection of the accelerometer data, adjust the equalization setting of the playback device, 
wherein the instructions that are executable by the at least one first processor such that the playback device is configured to adjust the equalization setting of the playback device comprise instructions that are executable by the at least one first processor such that the playback device is configured to: 
during playback of at least a portion of additional audio content, detect, via the at least one microphone, an additional audio signal (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content” in par. [0020]; “room reflections” in par. [0027]; “FIG. 3 illustrates a system for deducing environmental characteristics in accordance with one embodiment. As shown in FIG. 3, a device 302 could emit a signal from its speaker(s) 304, which it would then detect using its microphone 306. The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042]); 
determine one or more additional reflection characteristics based on at least the detected additional audio signal (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content” in par. [0020]; “spectral analysis on the received signal” in par. [0025]; par. [0031]-[0036]; “The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042]); 
determine an additional equalization setting based on at least the determined one or more additional reflection characteristics (“The device (or another system in communication therewith) will be able to calculate equalization parameters for each speaker in the system by performing spectral analysis on the received signal and comparing the ideal test response with the actual test response” in par. [0025]; “calculation of the optimal equalization parameters is performed in a way that accommodates the transfer function of the microphone” in par. [0026]; “the optimal equalization parameters can be made available to the digital signal processor 102 which can implement filters for equalizing the non-ideal responses of the room environment, and the speakers (208). This can include, for example, equalization for room reflections, cancellation of crosstalk from multiple channels, and/or the like” in par. [0027]) ; and 
apply the determined additional equalization setting during playback of the additional audio content (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content and determines how to appropriately process future audio playback using DSP 102 and/or other means to improve the perceived quality of audio content to the recipient/user” in par. [0020]; “When additional audio content is sent to the speakers for playback, DSP 102 applies the equalization parameters to the audio content signal before sending the appropriately processed signal to the speakers for playback” in par. [0027]).
Hall teaches, in the same field of endeavor, wherein the playback device further comprises an accelerometer (“370” in fig. 14); detect accelerometer data indicating movement (fig. 14; “The accelerator 370 senses the motion of the speaker or motion of the speaker unit 360 which is a box (not shown) in which the speaker 366 is mounted” in par. [0063]); and based on the detection of the accelerometer data, adjust the equalization setting of the playback device (“The processor 362 converts received music signals to digital, processes the digital signals according to internal equalizer or other settings, and sends the processed signals to the amplifier 364…If the processor 362 determines by the comparison that the accelerometer signal differs from the received music signal, then the processor 362 adjusts processing of the signals that are sent to the speaker 366” in par. [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maher with the teaching of Hall in order to optimize speaker performance (Hall at abstract and par. [0007]).
Regarding claim 25, the combined references of Reilly, Maher and Hall disclose The system of claim 24, wherein Hall discloses the instructions that are executable by the at least one first processor such that the playback device is configured to detect accelerometer data indicating movement comprise instructions that are executable by the at least one first processor such that the playback device is configured to: 
detect accelerometer data indicating that the playback device has been physically moved to another location (fig. 14; “The accelerator 370 senses the motion of the speaker or motion of the speaker unit 360 which is a box (not shown) in which the speaker 366 is mounted” in par. [0063]).
Regarding claim 35, the combined references of Reilly and Maher disclose, except for the limitations italicized below, The system of claim 27, wherein Maher discloses the at least one first non-transitory computer-readable medium further comprises instructions are executable by the at least one first processor such that the playback device is further configured to: 
detect that the playback device has been physically moved to another location; and 
based on the detection that the playback device has been physically moved, adjust the equalization setting of the playback device, 
wherein the instructions that are executable by the at least one first processor such that the playback device is configured to adjust the equalization setting of the playback device comprise instructions that are executable by the at least one first processor such that the playback device is configured to: 
during playback of at least a portion of additional audio content, detect, via the at least one microphone, an additional audio signal (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content” in par. [0020]; “room reflections” in par. [0027]; “FIG. 3 illustrates a system for deducing environmental characteristics in accordance with one embodiment. As shown in FIG. 3, a device 302 could emit a signal from its speaker(s) 304, which it would then detect using its microphone 306. The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042]); 
determine one or more additional reflection characteristics based on at least the detected additional audio signal (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content” in par. [0020]; “spectral analysis on the received signal” in par. [0025]; par. [0031]-[0036]; “The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042]); 
determine an additional equalization setting based on at least the determined one or more additional reflection characteristics (“The device (or another system in communication therewith) will be able to calculate equalization parameters for each speaker in the system by performing spectral analysis on the received signal and comparing the ideal test response with the actual test response” in par. [0025]; “calculation of the optimal equalization parameters is performed in a way that accommodates the transfer function of the microphone” in par. [0026]; “the optimal equalization parameters can be made available to the digital signal processor 102 which can implement filters for equalizing the non-ideal responses of the room environment, and the speakers (208). This can include, for example, equalization for room reflections, cancellation of crosstalk from multiple channels, and/or the like” in par. [0027]); and 
apply the determined additional equalization setting during playback of the additional audio content (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content and determines how to appropriately process future audio playback using DSP 102 and/or other means to improve the perceived quality of audio content to the recipient/user” in par. [0020]; “When additional audio content is sent to the speakers for playback, DSP 102 applies the equalization parameters to the audio content signal before sending the appropriately processed signal to the speakers for playback” in par. [0027]).
Hall teaches, in the same field of endeavor, detecting that the playback device has been physically moved to another location (fig. 14; “The accelerator 370 senses the motion of the speaker or motion of the speaker unit 360 which is a box (not shown) in which the speaker 366 is mounted” in par. [0063]); and based on the detection that the playback device has been physically moved, adjusting the equalization setting of the playback device using additional audio content (“The processor 362 converts received music signals to digital, processes the digital signals according to internal equalizer or other settings, and sends the processed signals to the amplifier 364…If the processor 362 determines by the comparison that the accelerometer signal differs from the received music signal, then the processor 362 adjusts processing of the signals that are sent to the speaker 366” in par. [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maher with the teaching of Hall in order to optimize speaker performance (Hall at abstract and par. [0007]).
Regarding claim 36, the combined references of Reilly, Maher and Hall disclose The system of claim 35, wherein Hall discloses the playback device further comprises an accelerometer (“370” in fig. 14), and 
wherein the instructions that are executable by the at least one first processor such that the playback device is configured to detect that the playback device has been physically moved to another location comprise instructions that are executable by the at least one first processor such that the playback device is configured to: 
receive, via the accelerometer, accelerometer data indicating that the playback device has experienced a change in acceleration representing a change in position or orientation (“The A to D converter 372 converts signals from the accelerator 370 into digital format and sends the digital signal to the processor 362. The processor 362 compares the previously received music signal to the digitized accelerometer signal and determines whether the accelerometer 370 detected a motion that corresponds to what was expected based on the received music signal” in par. [0063]).
Regarding claim 37, the combined references of Reilly and Maher disclose, except for the limitations italicized below, The system of claim 27, wherein Maher discloses
wherein the playback device further comprises an accelerometer, 
wherein the at least one first non-transitory computer-readable medium further comprises instructions are executable by the at least one first processor such that the playback device is further configured to: 
detect accelerometer data indicating movement; and 
based on the detection of the accelerometer data, adjust the equalization setting of the playback device, 
wherein the instructions that are executable by the at least one first processor such that the playback device is configured to adjust the equalization setting of the playback device comprise instructions that are executable by the at least one first processor such that the playback device is configured to: 
during playback of at least a portion of additional audio content, detect, via the at least one microphone, an additional audio signal (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content” in par. [0020]; “room reflections” in par. [0027]; “FIG. 3 illustrates a system for deducing environmental characteristics in accordance with one embodiment. As shown in FIG. 3, a device 302 could emit a signal from its speaker(s) 304, which it would then detect using its microphone 306. The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042]); 
determine one or more additional reflection characteristics based on at least the detected additional audio signal (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content” in par. [0020]; “spectral analysis on the received signal” in par. [0025]; par. [0031]-[0036]; “The signal detected by microphone 306 would be influenced by the characteristics of environment 300. Device 302, and/or another device, system, or service in communication therewith, could then analyze the received signal and compare its characteristics to those that would be expected in various environments, thereby enabling detection of a particular environment, type of environment, and/or the like” in par. [0042]); 
determine an additional equalization setting based on at least the determined one or more additional reflection characteristics (“The device (or another system in communication therewith) will be able to calculate equalization parameters for each speaker in the system by performing spectral analysis on the received signal and comparing the ideal test response with the actual test response” in par. [0025]; “calculation of the optimal equalization parameters is performed in a way that accommodates the transfer function of the microphone” in par. [0026]; “the optimal equalization parameters can be made available to the digital signal processor 102 which can implement filters for equalizing the non-ideal responses of the room environment, and the speakers (208). This can include, for example, equalization for room reflections, cancellation of crosstalk from multiple channels, and/or the like” in par. [0027]) ; and 
apply the determined additional equalization setting during playback of the additional audio content (“Upon receipt of the played back test file or other audio content via microphone 105, portable device (and/or a service or device in communication therewith) analyzes it in comparison to the original audio content and determines how to appropriately process future audio playback using DSP 102 and/or other means to improve the perceived quality of audio content to the recipient/user” in par. [0020]; “When additional audio content is sent to the speakers for playback, DSP 102 applies the equalization parameters to the audio content signal before sending the appropriately processed signal to the speakers for playback” in par. [0027]).
Hall teaches, in the same field of endeavor, wherein the playback device further comprises an accelerometer (“370” in fig. 14); detect accelerometer data indicating movement (fig. 14; “The accelerator 370 senses the motion of the speaker or motion of the speaker unit 360 which is a box (not shown) in which the speaker 366 is mounted” in par. [0063]); and based on the detection of the accelerometer data, adjust the equalization setting of the playback device (“The processor 362 converts received music signals to digital, processes the digital signals according to internal equalizer or other settings, and sends the processed signals to the amplifier 364…If the processor 362 determines by the comparison that the accelerometer signal differs from the received music signal, then the processor 362 adjusts processing of the signals that are sent to the speaker 366” in par. [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maher with the teaching of Hall in order to optimize speaker performance (Hall at abstract and par. [0007]).
Regarding claim 38, the combined references of Reilly, Maher and Hall disclose The system of claim 37, wherein Hall discloses the instructions that are executable by the at least one first processor such that the playback device is configured to detect accelerometer data indicating movement comprise instructions that are executable by the at least one first processor such that the playback device is configured to: 
detect accelerometer data indicating that the playback device has been physically moved to another location (fig. 14; “The accelerator 370 senses the motion of the speaker or motion of the speaker unit 360 which is a box (not shown) in which the speaker 366 is mounted” in par. [0063]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667